        Case 4:20-cv-00073-BSM Document 19 Filed 07/01/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

GERALD MILLS and                                                             PLAINTIFF
YVONNE MILLS

v.                         CASE NO. 4:20-CV-00073 BSM

NATIONSIDE MUTUAL
INSURANCE COMPANY                                                          DEFENDANT

                                        ORDER

      The joint motion to dismiss [Doc. No. 18] is granted, and this case is dismissed with

prejudice. The motion for judgment on the pleadings [Doc. No. 12] is denied as moot.

      IT IS SO ORDERED this 1st day of July, 2020.



                                                  UNITED STATES DISTRICT JUDGE
